Title: To Benjamin Franklin from William Alexander, 12 November 1755
From: Alexander, William
To: Franklin, Benjamin


Sir
Albany Novr: 12: 1755
Genl. Shirley being informed by Mr. Scott one of [the] Waggon-Masters, that he has brot with him to this place all your Original Contracts for Waggons and Horses for the Late Genl. Braddock’s Army, with the receipts of the Money advanced in part payment of them, has directed them to be sent to you, to enable you to settle that account. I now send them to Mr. P V B Livingston at New York, to be forwarded to you.
The General continues in very good health, but excessively hurry’d with Busyness, which he begs you will take in excuse for his not writeing to you at present.
Be pleased to give my Compliments to your son, and Am Sir your Very Humble servant
Wm. Alexander
 Addressed: To / Benjamen Franklin Esqr. / att / Philadelphia
